11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of Z.A., A.A., and            * From the 35th District Court
R.L., children,                                 of Brown County,
                                               Trial Court No. CV 16-09-346.

No. 11-18-00010-CV                           * July 17, 2018

                                             * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J., sitting
                                               by assignment)

       This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.